Appeal by defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered August 16, 1983, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The suppression court did not err in denying defendant’s motion to suppress the self-incriminatory statements which he made to the police. The disposition of defendant’s motion hinged upon a resolution of the conflicting testimony offered by two detectives, on the one hand, and that of defendant, on the other. Crediting the detectives’ testimony, as did the suppression court (cf. People v Prochilo, 41 NY2d 759), we conclude that defendant, who was thoroughly familiar with the criminal justice system, uttered these statements after knowingly and voluntarily waiving his constitutional rights to remain silent and to have an *767attorney present during questioning and not in response to improper police activity (see, People v Crosby, 91 AD2d 20, lv denied 59 NY2d 765; People v Perry, 77 AD2d 269).
We have considered defendant’s other contentions and find them to be without merit. Lazer, J. P., Bracken, Rubin and Eiber, JJ., concur.